Case 2:20-mc-00108 Document1 Filed 09/30/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF VERMONT

 

COMMODITY FUTURES TRADING
COMMISSION, and

ALABAMA SECURITIES COMMISSION, STATE
OF ALASKA, ARIZONA CORPORATION
COMMISSION, CALIFORNIA COMMISSIONER
OF BUSINESS OVERSIGHT, COLORADO
SECURITIES COMMISSIONER, STATE OF
DELAWARE, STATE OF FLORIDA, OFFICE OF
THE ATTORNEY GENERAL, STATE OF
FLORIDA, OFFICE OF FINANCIAL
REGULATION, OFFICE OF FINANCIAL
REGULATION, OFFICE OF THE GEORGIA
SECRETARY OF STATE, STATE OF HAWAII,
SECURITES ENFORCEMENT BRANCH, IDAHO
DEPARTMENT OF FINANCE, INDIANA
SECURITIES COMMISSIONER, IOWA
INSURANCE COMMISSIONER DOUGLAS M.
OMMEN, OFFICE OF THE KANSAS SECURITIES
COMMISSIONER, KENTUCKY DEPARTMENT
OF FINANCIAL INSTITUTIONS, MAIN
SECURITIES ADMINISTRATOR, STATE OF
MARYLAND EX REL MARYLAND SECURITIES
COMMISSIONER, ATTORNEY GENERAL DANA
NESSEL ON BEHALF OF THE PEOPLE OF
MICHIGAN, MISSISSIPPI SECRETARY OF
STATE, NEBRAKA DEPARTMENT OF BANKING
& FINANCE, OFFICE OF THE NEVADA
SECRETARY OF STATE, NEW MEXICO
SECURITIES DIVISION, THE PEOPLE OF THE
STATE OF NEW YORK BY LETITIA JAMES,
ATTORNEY GENERAL OF THE STATE OF NEW
YORK, OKLAHOMA DEPARTMENT OF
SECURITIES, SOUTH CAROLINA ATTORNEY
GENERAL, SOUTH CAROLINA SECRETARY OF
STATE, SOUTH DAKOTA DEPARTMENT OF
LABOR & REGULATION, DIVISION OF
INSURANCE, COMMISSIONER OF THE
TENNESSEE DEPARTMENT OF COMMERCE
AND INSURANCE, STATE OF TEXAS,
WASHINGTON STATE DEPARTMENT OF
FINANCIAL INSTITUTIONS, WEST VIRGINIA

 

Notice of Appointment of Receiver

Gr Lr LP LP LP QP WO? Dr OP WO? WOR? DO) LO) LO? WO? WOR WO? WO? WO) WO? WO? WO? WO? UO? 2? 2 WO? LO? SO? LO? 7 LD 2 2 LN? LN? LN? LN LP

 

MISC. ACTION NO.

Z2°20-mc - 108

Page 1
Case 2:20-mc-00108 Document1 Filed 09/30/20 Page 2 of 3

 

SECURITIES COMMISSION, AND STATE OF
WISCONSIN

Plaintiff,
Vv.
TMTE, INC. a/k/a METALS.COM, CHASE
METALS, INC., CHASE METALS, LLC, BARRICK
CAPITAL, INC., LUCAS THOMAS ERB a/k/a
LUCAS ASHER a/k/a LUKE ASHER, and SIMON
BATASHVILI,

Defendants,
and

TOWER EQUITY, LLC,

Relief Defendant.

Lr GP DP GP? Gr WO? WO? WO? WO? WO? WO? WO? WO? WO? WO? SO? WO? 2 SG? SO? SO?

 

NOTICE OF APPOINTMENT OF RECEIVER

Pursuant to the provisions of 28 U.S.C. § 754, Kelly Crawford provides notice of his
appointment as Temporary Receiver for TMTE, Inc. a/k/a Metals.com, Chase Metals, Inc.,
Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke
Asher, Simon Batashvili (collectively, “Defendants”), Tower Equity, LLC (‘Relief Defendant”),
and the affiliates or subsidiaries owned or controlled by Defendants or Relief Defendant. True
and correct copies of the Complaint filed by the Plaintiffs, Commodity Futures Trading
Commission, et al.; and the Order Granting Plaintiffs’ Emergency Ex Parte Motion for Statutory
Restraining Order, Appointment of Receiver, and Other Equitable Relief are attached hereto as
Exhibit A, and Exhibit B respectively.

September 28, 2020

Notice of Appointment of Receiver Page 2
Case 2:20-mc-00108 Document1 Filed 09/30/20 Page 3 of 3

Notice of Appointment of Receiver

Respectfully submitted,

/s/ KellyM. Crawford

Kelly M. Crawford

Texas State Bar No. 05030700
Kelly.Crawford@solidcounsel.com

Scheef & Stone, L.L.P

500 N. Akard Street, Suite 2700
Dallas, Texas 75201

(214) 706-4200 — Telephone
(214) 706-4242 — Telecopier

Page 3
